Case 1:19-cv-02565-ADC Document 56-17 Filed 10/30/20 Page 1 of 4

EXHIBIT 17
Baltimere Field Office

George H. Fallon Feder] Butideng

34 Hopkins Plaza, Suite 1432

Dahinore, MO 217201

intake fnformatios Group: (#00) 660.4000
Intake infurmalion Group TTY: (800) 665-0820
Baiimare Cyrect Dial: (40) 299-2247

TTY (410) 962-6055

FAX (440) 209-2221

FAX (446) 961-4776

hop entcone pin

 

CHARGE NO,:B46-2016-24046

Ms. Terri Cowgill
121 €. North Street
Waynesboro, Pennsyivanid 17268

First Data
1 Western Maryland Parkway
Hagerstown, Maryland 21740

DETERMINATION

Under the authority vested In me by the Commission's Procedural Regulations, | issue on behalf of the
Commissian the following determination as to the investigation of the subject charge filed under the
Americans with Disabilities Act of 1990, as amended by the Americans with Disabilities Act Amendments
Act of 2008 (ADA).

Respondent. is an employer within the meaning of the ADA, and all jurisdictional requirements for
coverage have been met. -

Charging Party alleges she was denied reasonable accommodations, disciplined and then discharged
because of her disability, Charging Party worked for Respondent as Cali Center Representative under
the supervision of Dawn Rowe. In January 2015, the Charging Party got into an automobile accident
which resulted in her disability. Subsequently, the Charging Party requested Family and Medical leave
and a decreased work schedule as a reasonable accommodation. Shortly thereafter, the Charging Party
tecelved distiplinary actions due to her absences. Then, the Charging: Party was ultimately discharged
for violating Respondent's Cali Avoidance Policy.

Respondent denies the allegations that it discriminated against Charging Party. Respondent asserts that
after the Charging Party requested a decreased work schedule and intermittent Family and Medical
Leave as reasonable accommadatlons, her requests were granted. After it was discovered that the
Charging Party was charged for absences relating to her disability, thase absences were removed from
her record,

Respondent contends that the Charging Party was dischargéd for violating its Call Avoidance Policy on at
least two occasions, even though she was aware of suth policy.

An analysis of the evidence provided during the course of this investigation, which includes credible
witness testimony, shows that after the Charging Party requested Family and Medical Leave and a
reduced work schedule related to her disability, her requests were granted. When the Charging Party

 
a

 

Case 1:19-cv-02565-ADC Document 56-17 Filed 16/30/20 Page 3 of 4

U.S. EQUAL. EMPLOYMENT OPPORTUNITY COMMISSION
Bakiimore Field Office
‘ George H. Fallon Federat Building
31 Hopking Plaza, Suite 1432
‘ Baltimere, MID 21208
intake Information Group: (200) 669-4000
toiake Information Group TTY: (800) 669-6220
Ana Baltimore Gireet Dial: (410) 209-2247
JUN - § 2019 TTY (410) Sh 24105
FAX (410) 209-2271
FAX (4103 962-4270
‘ birp Janw.cooe. gay

 

Terri Cowgill
121 E. North Street
Waynesboro, Pennsylvania 17268

Re: EEOC Charge No.: §.16-2016-24046
Cowell v. First Data

Dear Ms. Cowgill:

Afier cateful review of the information obtained from you and Respondent, EEOC is unable to conclude
that the information abtained establishes a violation of the statute{s} as you have alleged,

You allege that you were discriminated against because of your disability after you were denied
reasonable accommodations, disciplined and discharged in violation of the ADA.

Respondent contends that i accommodated your request for a reduced schedule based on your disability.
Respondent further admits that you were astakenly issued a final written warning for atieadance,
however, the waming Was rescinded ag several! of your absences were related to your Family und Medical
Leave, Additionally, Respondent asseris that it repeatedly renewed your intermittent leave at the
frequency of 1-2 days per month through February 20, 2016.

Lastly, Respondent contends that you were disciplined and later dischatged based on iwo instances ia
which you violated its Call Avoidance Policy.

Upon reviewing the evidence provided by both you and the Respondent, it cannot be concluded that you
were discriminated against based on your disability. Evidence provided during the investigation shows
that you were reasonably accommodated when Kespondent approved your requests for a reduced work
schedute. .

Regarding the written disciplinary actions, Respondent cantends that the (Maal written waming which was
issued due to your atlendance was removed from your record wfter ft was discovered that the sbsences
were related to your distbihty. Furthermore, evidence provided by the” Respondent shows that
nondisabled Representatives were discharged for the similar offense of call avoidance.

Based on the analysis of evidence provided during the investigation, it can not he concluded that you were
denied retsonable accomtodalions, disciplined and discharged because of your disability. Therslure,
you are being issued a Hismissal and Notice of Rights which affords yau the oppurtunity to take this
matter inte Federal Court. You have the right to file a lawsuit against the employer within 90 days from
the date you receive the Dismissal and Notice of Rights. If you faifto file a lawsuit within the appropriate
time frame, you will lose right to pursuc this matter in court.
ent

Case 1:19-cv-02565-ADC Document 56-17 Filed 1AB20 Page 4 of 4

advised Respondent that she had been disciplined unjustly for absences related to her disability, those
absences were overturned and the disciplinary notices were removed from her record.

The Commission has requested additional Information and recards relevant ta the subject charge of
discrimination as lt relates to similarly situated employees wha were discharged for violation of the call
avoidance policy; however, the Respondent has failed to provide its response. Based on Respondent's
failure to produce the requested response, i have inferred that examination of Respondent’s evidence
would not refute the Charging Party's altegations, Therefore, 1 have determined that the evidence

provided by the Charging Party establishes reasonable cause to believe that Respondent violated the
ADA after it discharged the Charging Party.

As to all other allegatians, | make no finding.

Upon finding reasonable cause that unlawtul employment practices have occurred, the Commission
attempts to eliminate the alleged unlawful practices by informal methads of contiliatien. Conciliation is
Respondent's opportunity to voluntarily remedy the unlawful employment practices found to have
occurred, Ultimately, any conciliation agreement must be acceptable to the Commission. Forthcoming
under separate cover Isa proposed canciliation agreement designed ta remedy the unlawiul
employment practices found to have occurred in this Letter of Determination. Respondent Is invited to
respond to this proposal within 14 days of receipt

i Respondent fails to engage in conciliation, ar if the Commission determines, in its sole discretion, that
conciliation has failed, the Director will Inform the parties and advise them of the court enforcement
alternatives available to aggrieved persons and the Commission.

   

MAR 2 ¢ 2019

DATE Rostmarie Rhodes
Birector

 

 

cc.

Cody Braokhalisér-Sisney, Esq.

Attorney at Law

MCGRATH NORTH MULLIN & KRATZ, PC (LO
First National Tower, Suite 1700

1601 Oadge St.

Omaha, NE 68102

 
